In re White, James T., Jr.; — Plaintiffs); applying for supervisory and/or remedial writ; to the Court of Appeal, First Circuit, Nos. KA91 0868, KW91 0066; Parish of St. Mary, 16th Judicial District Court, Div. “E”, No. 129,605.
Writ granted. The ease is remanded to the district court for purposes of appointing counsel for relator and conducting an eviden-tiary hearing on relator’s claims that the plea bargains negotiated by his counsel for the former co-defendants in the case placed *380counsel under an actual conflict of interest because the agreements called for the co-defendants to testify against relator if he maintained his not guilty plea, and that the conflict adversely affected counsel’s representation by influencing his advice to relator whether to stand trial or to negotiate a plea bargain of his own with the state. See Strickland v. Washington, 466 U.S. 668, 692, 104 S.Ct. 2052, 2067, 80 L.Ed.2d 674 (1984) (“Prejudice is presumed ... if the defendant demonstrates that counsel ‘actively represented conflicting interests’ and that an ‘actual conflict of interest adversely affected his lawyer’s performance.’”) (quoting Cuyler v. Sullivan, 446 U.S. 335, 350, 348, 100 S.Ct. 1708, 1719, 1718, 64 L.Ed.2d 333 (1980)).
JOHNSON, J., not on panel.